Broyles, J.
1. Error is assigned upon the refusal of the court to eon- ' tinue the ease on account of the absence of a material witness for the defendant. From undisputed testimony it appears, that while a subpoena had been issued for the missing witness six months before the trial, the sheriff was unable to locate him; that the subpoena had never been served; that this witness had at a previous term of the court forfeited his bond in a criminal case then pending against him in the same court, and that he was not a resident of the State. The motion for a continuance failing to meet the requirements of section 987 of the Penal Code, the court did not err in overruling it. Howard v. State, 7 Ga. App. 61 (65 S. E. 1076).
2. The excerpt from the charge of the court, complained of in the second ground of the amendment to the motion for a new trial, is a correct statement of the law, and was authorized by the evidence. In any view, under the facts of the case, it was not harmful to the defendant.
3. The other assignments of error, complaining of certain portions of the charge, are entirely without merit.
4. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial. Judgment affirmed.